Citation Nr: 1340655	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a liver disorder, to include as secondary to service-connected GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active duty for training from February 1985 to June 1985 and active duty from February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

This case was previously before the Board in January 2013 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the January 2013 remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268.

In April 2013, the Board received additional evidence from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a written statement dated in April 2013, the appellant's representative waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.






FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has depression that is related to service or that is caused or aggravated by service-connected GERD.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a liver disorder that is related to service or that is caused or aggravated by service-connected GERD.


CONCLUSIONS OF LAW

1.  The appellant's depression was not incurred in or aggravated by active service, or caused or aggravated by service-connected GERD.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  The appellant's liver disorder was not incurred in or aggravated by active service, or caused or aggravated by service-connected GERD.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in October 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a February 2013 VA examination to obtain an opinion as to the etiology of the appellant's depression, in compliance with the January 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In regard to the appellant's claim for entitlement to service connection for a liver disorder, the Board finds that a VA examination is not necessary.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   As discussed below, there is no probative and competent evidence of record that shows that the appellant has a liver disorder related to service or that he has a liver disorder that is related to his service-connected GERD.  Thus, a VA examination is not warranted for the appellant's claim for service connection for a liver disorder.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Depression

The appellant contends that his current depression was caused or aggravated by his service-connected GERD.  For the reasons that follow, the Board finds that service connection is not warranted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Certain chronic disabilities, such as psychosis if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The February 2013 VA examination report reflects that the appellant has an Axis I diagnosis of depressive disorder, not otherwise specified.  Thus, the appellant has a current disability for VA purposes.

The appellant's service treatment records are silent for any complaints or treatment for an acquired psychiatric disability.  A January 1991 enlistment examination report indicates the appellant was psychiatrically normal.  In a January 1991 enlistment report of medical history, the appellant denied having a history of depression or excessive worry.  A July 1991 discharge physical also indicates the appellant was psychiatrically normal.

A July 1993 VA treatment record reflects that the appellant complained of increased fatigue and weakness.  A June 1997 VA treatment record reflects that the appellant reported having complaints of decreased energy and fatigue and episodes of "depression."  Another June 1997 VA treatment record indicates the appellant complained of 6 months of decreased energy and occasional numbness.  He reported no change in sleep patterns.  He described having "bouts of feeling down sometimes with increased energy."  He also reported having chronic high stress.  The impression was "?Depression vs. organic disease."  The VA treatment record notes that the appellant was "discouraged about farm, work- but feels symptoms are not psychological but are physical."  The record indicates the appellant was negative for symptoms of clinical depression.

A July 1997 VA psychology note indicates the appellant reported that every month he feels despondent for about 3 days, then recuperates.  In August 1997, he reported multiple somatic issues to include aches and pains as well as fatigue.  He did not feel that his issues were psychological in nature.  He had a depressed mood and felt situational stress.  He reported he had recently lost a significant other and felt "trapped" on the farm.  The assessment was an adjustment disorder with depressive mood and somatization, rule out fibromyalgia.  In November 1997, he reported doing better on an anti-depressant.  A September 1997 VA treatment record noted that the appellant was positive for depression and that the appellant reported he did not drink beer often because it "makes him depressed."  

A January 1998 VA treatment record reflects that the appellant reported having increased feelings of depression in context of return from a European vacation and due to chronic family issues.

A March 1999 VA treatment record indicates the appellant reported monthly episodes of "depression" lasting 4 to 5 days.  He also noted that he had been under a lot of stress farming.

A September 2007 VA treatment record reflects that the appellant had a negative depression screen.

In January 2008, the appellant returned for mental counseling and reported his fear of medications, particularly the medication to treat his GERD because of his belief that it was hurting his liver.  He had depressive features that were exacerbated in the winter months.  He had recently lost a friend to suicide.  A January 2008 VA examination showed a diagnosis of GERD, by history.  He reported reflux intermittently.  He had stopped treatment with a proton-pump inhibitor on his own.  In another VA treatment record from January 2008, it was noted that the appellant had seasonal depression.

In March 2010, the appellant reported a significant episode of depression that had occurred 10 years previously.  He was preoccupied with his somatic complaints, specifically that his GERD was affecting his liver.  In June 2010, he began taking an anti-depressant and was feeling ok.  He was diagnosed with depressive disorder.

In November 2012, the appellant submitted an opinion from a VA psychiatrist stating that it was certainly possible that his psychiatric and gastrointestinal problems were related, especially since he did not have a genetic predisposition to such problems and had made the suggested lifestyle changes without full resolution of the findings.

The appellant submitted articles of studies showing a worsening of GERD in persons with psychiatric disorders.  

The appellant was afforded a VA examination in February 2013.  The VA examiner found that the appellant had depression (depressive disorder not otherwise specified subsyndromal dysthymia) and it had impacted the appellant's life.  The examiner opined that "[d]epression is not caused or aggravated by military service."  The examiner stated that to present assessment, there are no apparent connections between active service times (11 months total) and depression.  The examiner noted that the appellant had reported being depressed "as early as 1987 or perhaps earlier."  

The VA examiner further opined that the appellant's depression is not caused or aggravated beyond natural progression by service-connected GERD or medications he took for GERD.  The examiner stated that "[t]here is minimal to no connection between depression and GERD or GERD medications.  GERD medications do not precipitate depression.  Veteran was depressed before had GERD."  The examiner noted that bouts of or exacerbations of depression which drove the appellant into professional treatment usually occurred when the VA treatment records recorded GERD was well-controlled.  When GERD was not well-controlled the appellant's depression did not consistently worsen beyond natural progression.  However, there were times in which worsening of depression lead to slight or temporary worsening of GERD because the appellant would not take GERD medication consistently (due to depression induced apathy) and/or would develop depression-induced somatic focus on physical well-being and be more attuned to reflux if it did occur.  

The appellant has contended that his depression is related to service or his service-connected GERD.  Although a lay person may be competent to report the etiology of a disability, depression is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of depression, the Board finds that the probative value of any such opinion is outweighed by that of the February 2013 examiner, who has education, training and experience in evaluating the etiology of depression.  The Board finds the February 2013 VA examination report to be highly probative, as the VA examiner reviewed the claims file and provided a thorough rationale for the opinions.

After a review of the evidence of record, the Board finds that a preponderance of the evidence is against the appellant's claim.  The appellant is presumed to have been sound on entry to service as there is no evidence of psychiatric symptoms in his enlistment examination report or report of medical history.  The appellant's service treatment records are silent for any complaints or treatment for psychiatric symptoms.  The July 1993 VA treatment record noted that the appellant complained of increased fatigue and weakness, but did not note any psychiatric symptoms.  Moreover, the record is dated two years after the appellant's discharge from service.  The earliest report of depression is the June 1997 VA treatment record, nearly six years after the appellant's discharge from service.  

The appellant is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the appellant has reported having symptoms of depression since service, the Board finds the appellant's statements to be less than credible.  The appellant has provided contradicting statements regarding the onset of his depression.  The June 1997 VA treatment record stated that the appellant complained of having decreased energy for six months.  At the February 2013 VA examination report, he stated that he was depressed as early as 1987 or perhaps earlier.  Moreover, as a lay person, the appellant is not competent to report that he has had symptoms of clinical depression since service, he may only report symptoms capable of lay observation.  Thus, the Board finds that service connection is not warranted based on continuous symptoms since service. 

The evidence is against a finding of a nexus between the appellant's depression and service.  The February 2013 VA examiner specifically found that the appellant's depression was not caused or aggravated by service.  As discussed above, the Board finds the February 2013 VA opinion to be more probative than the appellant's assertion that there is a link between his depression and service.  The probative evidence of record is also against a finding that the appellant had symptoms of depression manifest to a degree of 10 percent or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the probative and competent evidence of record is against a finding that the appellant's depression was caused or aggravated by his service-connected GERD.  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).  The February 2013 VA examiner found that depression was not caused or aggravated beyond the natural progression by GERD or medications he took for GERD.  The Board finds the February 2013 VA opinion to be more probative than the November 2012 VA psychiatrist's opinion, which was equivocal.  The Board also finds the February 2013 VA opinion to be more probative than the appellant's assertion that his depression was caused or aggravated by GERD.

In conclusion, the Board finds that a preponderance of the evidence is against the appellant's claim for entitlement to service connection for depression, to include as secondary to service-connected GERD.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Liver Disorder

The appellant contends that his liver disorder, elevated liver function studies with fatty liver disease, was caused or aggravated by his GERD medication or by his depression medication, Wellbutrin.  He contends that the Wellbutrin caused elevated cholesterol and/or hepatitis leading to liver disease.

As discussed above, the Board finds that service connection is not warranted for depression.  Thus, the Board will not address whether the appellant's liver disorder was caused or aggravated by his depression medication.  

The appellant has been diagnosed with a liver disorder, including elevated liver function studies and fatty liver disease.  Thus, the appellant has a disability for VA purposes, satisfying the first element of a service connection claim.

The appellant has not asserted that his liver disorder is related to service on a direct basis.  The appellant's service treatment records do not contain any complaints or treatment related to a liver disorder and the appellant has not asserted that he has had liver problems since service.  There is no evidence of a nexus between the liver disease and service.  A December 2009 VA treatment record indicates the appellant's mildly elevated liver function tests were first noted in 2006.  Consequently, the Board finds that service connection for a liver disorder on a direct basis is not warranted.

The Board finds that the evidence is against a finding that the appellant's liver disorder was caused or aggravated by his GERD, including his GERD medications.  A September 2007 VA treatment record reflects that lab results showed one of the appellant's liver enzymes was elevated.  It was noted that "we see this with alcohol overuse."  Another September 2007 VA treatment record indicates the appellant stated that he thought his elevated liver enzymes were due to the Wellbutrin which he took for smoking cessation.  

In February 2008, the appellant's VA physician stated that the appellant's elevated liver function tests were not due to his Omeprazole,  a GERD medication, as the appellant contended.  The physician noted that the appellant had been off Omeprazole since December.     

An April 2008 ultrasound showed fatty deposits on the liver determined to be most likely due to elevated cholesterol.  In May 2008, the appellant quoted a one percent incident rate that his proton-pump inhibitor (PPI) caused his fatty liver.  His physician considered this but stated that it would be hard to sort out whether the PPI caused fatty liver (since fatty liver is fairly prevalent using ultrasound criteria).  

In January 2009, the appellant was noted to have mildly elevated liver function tests and evidence of fatty liver on ultrasound.  The VA physician summarized that his presentation likely represented non-alcoholic steatohepatitis (NASH).  He also had high cholesterol which was part of a metabolic syndrome.  The physician stated that other etiologies, such as celiac disease and autoimmune hepatitis were to be explored but were unlikely.  The physician specifically stated that it was highly doubtful that the Omeprazole would contribute to his liver condition.  While many medications could cause a transient rise in liver function tests, that would improve with cessation, unlike the appellant's case.  Also, the fatty liver findings on ultrasound would be unexpected from a medicine-induced cause.  It was discussed that NASH could lead to cirrhosis of the liver.  Another January 2009 note stated that the fatty liver was probably secondary to type III hyperlipidemia and not related to medication, taking into consideration the appellant's contentions and medical history.  The record noted that recent liver function tests earlier that month were completely normal.  

In December 2009, it was noted that workup for other cause of liver disease were negative.  It was felt that his mild transaminitis and fatty liver were likely secondary to alcohol and NASH.  

A February 2012 VA treatment record noted that there was significant discordance between sensical medication patterns, etiologies of disease and his own explanations for them.  He seemed to have very little insight into how his own actions may impact (i.e. drinking).  

Based on a review of the evidence of record, the Board finds that a preponderance of the evidence is against the appellant's claim that he has a liver disorder secondary to his service-connected GERD.  The appellant has contended that his liver disorder is related to his GERD.  Although a lay person may be competent to report the etiology of a disability, a liver disorder, which is typically confirmed by laboratory tests and ultrasound, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a liver disorder, the Board finds that the probative value of any such opinion is outweighed by that of the opinions in the VA treatment records from the appellant's treating physicians.  As discussed above, the appellant's VA physicians have consistently found that the appellant's liver disorder is likely related to a cause other than GERD or GERD medication.  In the October 2012 opinion, a VA psychiatric noted that "it is also possible that treatment for depression has been a factor."  However, as discussed above, the Board finds that service connection is not warranted for depression.  

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for entitlement to service connection for a liver disorder, to include as secondary to service-connected GERD.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for depression, to include as secondary to service-connected GERD is denied.

Entitlement to service connection for a liver disorder, to include as secondary to service-connected GERD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


